Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claimed priority to a 371 PCT/EP20 19/071142 application filed on 8/6/2019.
It is noted that no copy of the international application/publication has been received by the Office ( a copy of WO2020038716A1) . See MPEP 1893.01(a)(1) about the submission requirement of the international application publication. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.Claim 1-8, 14-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 21-23, recites the limitation “ wherein the second subwinding comprises a first internal conductor crossing in which two conductor segments of the first subwinding cross each other.’ Which renders the claim vague and indefinite. It is unclear how could an internal conductor crossing of the second subwinding includes two conductor segments of the first subwinding, because two conductor segments of the first subwinding only in the first subwinding, not in the second subwindings. Also see [0041] of applicant’s specification “at least one of the subwindings of the conductor arrangement comprises an internal conductor crossing in (or at) which two conductor segments of said subwinding cross each other.”
For Examination purposes, the limitation is interpreted as “wherein the second subwinding comprises a first internal conductor crossing in which two conductor segments of the second subwinding cross each other.
Claims 2-8, 14- 20 are rejected for the same reason above because they depend on claim 1. 
Claim 21, line 21-23, recites the limitation “ wherein the second subwinding comprises a first internal conductor crossing in which two conductor segments of the first subwinding cross each other.’ Which renders the claim vague and indefinite. It is unclear how could an internal conductor crossing of the second subwinding includes two conductor segments of the first subwinding, because two conductor segments of the first subwinding only in the first subwinding, not in the second subwindings. Also see [0041] of applicant’s specification “at least one of the subwindings of the conductor arrangement comprises an internal conductor crossing in (or at) which two conductor segments of said subwinding cross each other.”
For Examination purposes, the limitation is interpreted as “wherein the second subwinding comprises a first internal conductor crossing in which two conductor segments of the second subwinding cross each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (CN106300691B)
With regard to claim 22, He teaches a conductor arrangement for an inductive power transfer, the conductor arrangement comprising:
a conductor arranged so as to form at least a first subwinding (C1, see Examiner labeled Fig. 2b below) and a second subwinding ( C2, see Examiner Labeled Fig. 2b) that are arranged next to one another, such that at least one conductor segment of each of the first subwinding ( C1, Fig. 2b) and the second subwinding ( C2, Fig. 2b) run alongside one another in a conductor bundle of the conductor arrangement ( 1st CB, Fig. 2b) , wherein the conductor bundle comprises pole legs of the first subwinding and the second subwinding that run alongside and parallel to one another ( 1st CB formed by adjacent pole leg ( PL) of C1 such as C1-PL2 and C2 such as C2-PL1, Fig. 2b, three pole legs from C1 and three pole leg from C2 are run alongside and parallel to each other);
wherein the first subwinding, and the second subwinding each comprises at least one inner conductor segment and one outer conductor segment (see Fig. 2b, C1 includes C1I, C1O, and C2 comprises C2I, C2O),
wherein, in said conductor bundle, the first subwinding and the second subwinding are connected to one another via a connecting conductor rossing (cross in 1st CCS, Fig. 2b), wherein the connecting conductor crossing comprises a connecting conductor segment ( 1st CCS , Fig. 2b)
wherein the second subwinding comprises an internal conductor crossing ( e.g., 1st ICC, Fig. 2b), and
wherein the connecting conductor segment ( 1st CCS, Fig. 2b) connects an inner conductor segment ( e.g., C2I, Fig. 2b) of the second subwinding ( C2, Fig. 2b) to the outer conductor segment( C1O, Fig. 2b) of the first subwinding via the internal conductor crossing ( 1st ICC, Fig. 2b)  of the second subwinding. 

    PNG
    media_image1.png
    548
    831
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claim(s) 1, 3-8, 14, 21    are rejected under 35 U.S.C. 103 as being unpatentable over
He (CN106300691B).
With regard to claim 1, He teaches a conductor arrangement for an inductive power transfer ( see title inductive electric energy transmission system), the conductor arrangement comprising: a conductor arranged so as to form at least a first subwinding  ( C1, see examiner labeled Fig. 2b below)and a second subwinding  ( e.g., C2, Fig. 2b) that are arranged next to one another, such that at least one conductor segment of each of the first subwinding and the second subwinding run alongside one another in a first conductor bundle (1st CB  formed by the adjacent pole leg (PL) of C1 and C2, Fig. 2b, three pole legs from C1 and three pole leg) of the conductor arrangement, wherein the first conductor bundle comprises pole legs of the first subwinding and the second subwinding that run alongside and parallel to each other( 1st CB formed by adjacent pole leg ( PL) of C1 such as C1-PL2 and C2 such as C2-PL1, Fig. 2b, three pole legs from C1 and three pole leg from C2 are run alongside and parallel to each other), 
wherein, in said first conductor bundle, the first subwinding (e.g. C1, Fig. 2b) and the second subwinding  ( e.g., C2, Fig. 2b)are connected to one another via a first connecting conductor crossing ( crossing of 1st CCS, Fig. 2b)  wherein the first connecting crossing comprises a first connecting conductor segment (1st CCS, Fig. 2b) that crosses at least one further conductor segment ( FCS, Fig. 2b) of the conductor arrangement ( see Fig. 2b, 1st CCS is cross FCS) ,
wherein the first subwinding and the second subwinding each comprise at least one inner and outer conductor segment (see Fig. 2b, C1 includes C1I, C1O, and C2 comprises C2I, C2O), and
wherein the first connecting conductor segment (1st CCS, Fig. 2b) extends between an outer conductor segment of the first subwinding ( C1O, Fig. 2b) and an inner conductor segment of the second subwinding ( C2I, Fig. 2b)  and cross a conductor segment of the second subwinding ( see 1st CCS is cross segment of the C2 such as C2-O, Fig. 2b)
wherein the second subwinding (e.g., C2, Fig. 2b) comprises a first internal conductor crossing ( 1st ICC, Fig. 2b) in which two conductor segments of the first subwinding cross each other or two conductor segments of the second subwindings cross each other( 1st ICC includes two conductor segment of C2  ( C2O, C2I, Fig. 2b) cross each other, Fig. 2b, Note the limitation has been interpreted as  wherein the second subwinding comprises a first internal conductor crossing in which two conductor segments of the second subwinding cross each other based on 112(b) rejection above).
  	He does not teach at least one conductor segment of each of the second subwinding  and the third subwinding run alongside and parallel to one another, and wherein the second conductor bundle comprises pole legs of the second subwinding and the third subwinding that run along sides and parallel to each other  the third subwinding comprises at least one inner conductor segment and one outer conductor segment 
 Wherein , in said second conductor bundle, the second subwinding and the third subwinding are connected to one another via a second connecting conductor crossing, where in the second connecting conductor crossing comprises a second connecting conductor segment that crosses another conductor segment of the conductor arrangement, 
Wherein the second subwinding  is arranged next to the third subwinding comprises a second internal conductor crossing in which two conductor segment of the third subwinding cross each other 
Wherein the second connecting conductor segment comprises an inner segment of the third subwinding that becomes an outer conductor segment of the second subwinding based on  the second internal conductor crossing and the outer conductor segment of the second subwinding connects to an inner conductor segment of the third subwinding and cross at least one conductor segment of the third subwinding.
	However, Examiner created Fig. 2b of He while duplicating 1st ccs to generate 2nd ccs, and duplicating the second subwinding to generate third subwinding teaches at least one conductor segment of each of the second subwinding  ( C2, See Examiner created Fig. 2b of He with duplicated 1st CCS to 2nd ccs and duplicate C2 to C3 below)and the third subwinding ( C3, Fig. 2b) run alongside and parallel to one another, and wherein the second conductor bundle comprises pole legs of the second subwinding and the third subwinding that run along sides and parallel to each other  ( see C3_PL2 and C2 PL2 are parallel and run along sides, Fig. 2b) the third subwinding comprises at least one inner conductor segment ( C3I, Fig. 2b) and one outer conductor segment ( C3O, Fig. 2b)
 Wherein , in said second conductor bundle (2nd   CB, Fig. 2b) the second subwinding ( C2, Fig. 2b) and the third subwinding ( C3, Fig. 2b)are connected to one another via a second connecting conductor crossing ( e.g., 2nd CCS, Fig. 2b) , where in the second connecting conductor crossing ( e.g., crossing of 2nd CCS, Fig. 2b) comprises a second connecting conductor segment(e.g. 2nd CCS, Fig. 2b)  that crosses another conductor segment ( e.g., 2nd ccs cross other conductor segment of C3O, Fig. 2b) of the conductor arrangement, 
Wherein the second subwinding is arranged next to the third subwinding comprises a second internal conductor ( e.g., 2nd ICC, Fig. 2b) crossing in which two conductor segment of the third subwinding cross each other ( 2nd ICC has C3I cross C3O, Fig. 2b)
Wherein the second connecting conductor segment comprises an inner conductor segment ( C3I, Fig. 2b) of the third subwinding ( C3, Fig. 2b) that becomes an outer conductor segment ( C2O, Fig. 2b) of the second subwinding ( e.g., C2, Fig. 2b) based on  the second internal conductor crossing ( e.g., 2nd ICC, Fig. 2b)  and the outer conductor segment ( e.g., C2O, Fig. 2b) of the second subwinding ( C2, Fig. 2b) connects to an inner conductor segment ( C3I, Fig. 2b) of the third subwinding  ( C3, Fig. 2b) and cross at least one conductor segment of the third subwinding C3I cross the C3O, Fig. 2b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, to duplicate the 1st CCS to 2nd CCS and duplicate the second subwinding to generate the third subwinding so that the second subwinding  is arranged next to the third subwinding comprises a second internal conductor crossing in which two conductor segment of the third subwinding cross each other Wherein the second connecting conductor segment  comprises an inner segment of the third subwinding that becomes an outer conductor segment of the second subwinding  based on  the second internal conductor crossing and the outer conductor segment of the second subwinding connects to an inner conductor segment of the third subwinding and cross at least one conductor segment of the third subwinding,  because it is known in the art to use more than one coil for power transmitting in order to increase the power transfer and  extend the wireless power transfer coverage range. A person of ordinary skill in the art would have been able to make mere duplication C2 to C3 and the connection and the outcome would have been predicable to the same person. Mainly duplicate the transmitting coil to achieve predictable results such as increase the power transfer and extend the power transfer range.   Further, absent any criticality, the duplicate of the connecting conductor segment and subwinding is only obvious modification of He since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more subwindings, the more power transfer coverage and amount provides but the functionality of the circuit does not change.

    PNG
    media_image2.png
    582
    1139
    media_image2.png
    Greyscale

With regard to claim 3, He teaches all the limitations of claim 1, and He further teaches wherein the crossed conductor segment (e.g., 1st CCS, Fig. 2b) is part of the first subwinding or the second subwinding (see Fig. 2b, 1st CCS is part of C1 or C2) 
With regard to claim 4, He teaches all the limitations of claim 1, and He further teaches wherein the first connecting conductor segment (e.g., 1st CCS, Fig. 2b) terminates at or close to a conductor segment of the one of the first subwinding and second subwinding (C1-PH1 (pole head), Fig. 2b) that runs at an angle to the first conductor bundle (1st CCS includes all the adjacent pole leg of C1, and C2, and pole head (PH) and pole leg ( PL) have 90 degree angle, Fig. 2b).
With regard to claim 5, He teaches all the limitations of claim 1, and He further teaches wherein each of the first subwinding (e.g., C1, Fig. 2b) and the second subwinding ( e.g. C2, Fig. 2b) forms a pole of the conductor arrangement and comprises at least first and second pole leg  ( e.g., C1 include C1-PL1, C1-PL2, C2 include C2-PL1, C2-PL2, Fig. 2b) and at least a first and second winding head ( e.g. C1 includes C1-PH1, C1-PH2, C2 include C2-PH1, C2-PH2, Fig. 2b) and wherein the first conductor bundle (e.g.,1stCB, Fig. 2b) comprises at least one pole leg of each of the first subwinding and the second subwinding ( e.g., C2-PL2, C1-PL2 Fig. 2b).
With regard to claim 6, He teaches all the limitations of claim 1, and He further teaches wherein the at least one further conductor segment (e.g., FCS, Fig. 2b) that is crossed by the first conductor connecting segment ( 1st CCs, Fig. 2b)forms part of or terminates at or close to a pole leg of one of the first subwinding or the second subwinding ( e.g., C1-PL2, Fig. 2b).
With regard to claim 7, He teaches all the limitations of claim 1, and He further teaches wherein the first subwinding (e.g., C1, Fig. 2b) and the second subwinding ( e.g., C2, Fig. 2b) are arranged next to one another along a longitudinal axis( e.g., L, Fig. 2b) and the first conductor bundle( e.g., 1st CB, Fig. 2b) extends at an angle to said longitudinal axis ( e.g., L, Fig. 2b)( the 1st CB includes all the adjacent Pole leg from C1 and C2 , which extends at a 90 degree angle from L, Fig. 2b).
With regard to claim 8, He teaches all the limitations of claim 1, and He further teaches wherein a position at which the conductor segments cross each other ( the cross between the 1st CCS and FCS, Fig. 2b) located at or near an edge portion of the first conductor bundle ( e.g., 1st CB, Fig. 2b) (  the cross between the 1st CCS and FCS, Fig. 2b locate at edge of 1st CB, Fig. 2b)
With regard to claim 14, He teaches all the limitations of claim 1 and He further teaches wherein the conductor extends within the conductor arrangement as a continuous member or element and/or as a continuous sequence of conductor segments (see Fig. 2b, C1 and C2 are arrange as a continuous sequence).
With regard to claim 21, He teaches a method for manufacturing a conductor arrangement for an inductive power transfer, comprising: arranging a conductor so as to form at least a first subwinding  ( C1, see examiner labeled Fig. 2b)and a second subwinding  ( e.g., C2, Fig. 2b) that are arranged next to one another, such that at least one conductor segment of each of the first subwinding and the second subwinding run alongside one another in a first conductor bundle (1st CB formed by the adjacent PL of C1 and C2, Fig. 2b, three pole leg from C1 and three pole leg from C2) of the conductor arrangement, connecting said first conductor bundle the first subwinding ( e.g., C1, Fig. 2b) and the second subwinding ( e.g., C2, Fig. 2b) to one another via a first connecting conductor crossing ( crossing at the 1st CCS, Fig. 2b), wherein the first connecting conductor crossing comprises  a first connecting conductor segment (1st CCS, Fig. 2b) that crosses at least one further conductor segment ( FCS, Fig. 2b) of the conductor arrangement ( see Fig. 2b, 1st CCS is cross FCS),
arranging the first subwinding and the second subwinding ( e.g., C2,  Fig. 2b)  in such a manner that they each comprise at least one inner and outer conductor segment ( see Fig. 2b, C1 includes C1I, C1O, and C2 comprises C2I, C2O), and that the first connecting conductor segment (1st CCS, Fig. 2b) extends between an outer conductor segment of the first subwinding ( C1O, Fig. 2b) and an inner conductor segment of the second subwinding ( C2I, Fig. 2b).
wherein one of the first subwinding and the second subwinding of the conductor arrangement comprises a first internal conductor crossing ( 1st ICC, Fig. 2b) in which two conductor segments of the first subwinding cross each other or two conductor segments of the second subwindings cross each other( 1st ICC two conductor segment of C2 cross each other, Fig. 2b).
He does not teach at least one conductor segment of each of the second subwinding  and the third subwinding run alongside and parallel to one another, and wherein the second conductor bundle comprises pole legs of the second subwinding and the third subwinding that run along sides and parallel to each other  the third subwinding comprises at least one inner conductor segment and one outer conductor segment 
 Wherein , in said second conductor bundle, the second subwinding and the third subwinding are connected to one another via a second connecting conductor crossing, where in the second connecting conductor crossing comprises a second connecting conductor segmentthat crosses another conductor segment of the conductor arrangement, 
Wherein the second subwinding  is arranged next to the third subwinding comprises a second internal conductor crossing in which two conductor segment of the third subwinding cross each other 
Wherein the second connecting conductor segment  comprises an inner segment of the third subwinding that becomes an outer conductor segment of the second subwinding  based on  the second internal conductor crossing and the outer conductor segment of the second subwinding connects to an inner conductor segment of the third subwinding and cross at least one conductor segment of the third subwinding.
	However, Examiner created Fig. 2b of He while duplicating 1st ccs to generate 2nd ccs, and duplicating the second subwinding to generate third subwinding teaches at least one conductor segment of each of the second subwinding  ( C2, Fig. 2b)and the third subwinding ( C3, Fig. 2b) run alongside and parallel to one another, and wherein the second conductor bundle comprises pole legs of the second subwinding and the third subwinding that run along sides and parallel to each other  ( see C3_PL2 and C2 PL2 are parallel and run along sides, Fig. 2b) the third subwinding comprises at least one inner conductor segment ( C3I, Fig. 2b) and one outer conductor segment ( C3O, Fig. 2b)
 Wherein , in said second conductor bundle, the second subwinding ( C2, Fig. 2b) and the third subwinding ( C3, Fig. 2b)are connected to one another via a second connecting conductor crossing ( e.g., 2nd CCS, Fig. 2b) , where in the second connecting conductor crossing ( e.g., 2nd CCS, Fig. 2b) comprises a second connecting conductor segment(e.g. 2nd CCS, Fig. 2b)  that crosses another conductor segment ( e.g., 2nd ccs cross other conductor segment of C2, Fig. 2b) of the conductor arrangement, Wherein the second subwinding is arranged next to the third subwinding comprises a second internal conductor crossing in which two conductor segment of the third subwinding cross each other ( 2nd ICC has C3I cross C3O, Fig. 2b)
Wherein the second connecting conductor segment comprises an inner conductor segment ( C3I, Fig. 2b) of the third subwinding ( C3, Fig. 2b) that becomes an outer conductor segment ( C2O, Fig. 2b) of the second subwinding ( e.g., C2, Fig. 2b) based on  the second internal conductor crossing ( e.g., 2nd ICC, Fig. 2b)  and the outer conductor segment ( e.g., C2O, Fig. 2b) of the second subwinding ( C2, Fig. 2b) connects to an inner conductor segment ( C3I, Fig. 2b) of the third subwinding and cross at least one conductor segment of the third subwinding.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, to duplicate the 1st CCS to 2nd CCS and duplicate the second subwinding to generate the third subwinding so that the second subwinding  is arranged next to the third subwinding comprises a second internal conductor crossing in which two conductor segment of the third subwinding cross each other Wherein the second connecting conductor segment  comprises an inner segment of the third subwinding that becomes an outer conductor segment of the second subwinding  based on  the second internal conductor crossing and the outer conductor segment of the second subwinding connects to an inner conductor segment of the third subwinding and cross at least one conductor segment of the third subwinding,  because it is known in the art to use more than one coil for power transmitting in order to increase the power transfer and  extend the wireless power transfer coverage range. A person of ordinary skill in the art would have been able to make mere duplication C2 to C3 and the connection and the outcome would have been predicable to the same person. Mainly duplicate the transmitting coil to achieve predictable results such as increase the power transfer and extend the power transfer range.   Further, absent any criticality, the duplicate of the connecting conductor segment and subwinding is only obvious modification of He since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more subwindings, the more power transfer coverage and amount provides but the functionality of the circuit does not change.


5. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over He (CN106300691B)  in view of Amano (JP2013247822)
With regard to claim 2, He teaches all the limitations of claim 1, but not 
wherein the first subwinding has a connector to a voltage source and the conductor is laid starting from said connector in an outwardly spiraling manner towards the first connecting conductor segment.
However, Amano teaches wherein the first subwinding has an connector (53-1, Fig. 6) to a voltage source ([0072], 53-1 connects to inverter 12 and inverter 12 connects to a voltage/power supply, Fig. 1) and the conductor  ( e.g., C1b, Fig. 6) is laid starting from said connector ( e.g., 53-1, Fig. 6) in an outwardly spiraling manner towards the first connecting conductor segment ( e.g., 53-p, Fig. 6) ( see Fig. 6, C1b is outwardly relatively to 53-p and the winding of C1b is in spiraling manner from 53-1, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the first subwinding to have a connector to a voltage source and the conductor is laid starting from said connector in an outwardly spiraling manner towards the first connecting conductor segment. as taught by Amano, so that when current flows from one end point of the single wire to the other end point, current flows in directions reverse to each other in each of the adjacent coil portions. Which suppress unnecessary electromagnetic field radiation (see [0012] of Amano).


6. Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN106300691B) in further view of Amano (JP2013247822) and Yun (US20180130599A1)
With regard to claim 15,  He teaches all the limitations of claim 1, but not wherein theone of the first subwinding and the second subwinding of the conductor arrangement comprises a first connector for electrically connecting to a first pole of a voltage source and the other one of the first subwinding and the second subwinding of the conductor arrangement comprises a second connector for electrically connecting to a second pole of the voltage source, and wherein the conductor arrangement is configured to conduct a current between the first and second connector.
However, Amano teaches  wherein one of the first subwinding ( e.g., C1b, Fig. 6) and the second subwinding  ( e.g., C2b, Fig. 6) of the conductor arrangement comprises a first connector ( e.g., 53-1, Fig. 6) for electrically connecting to a voltage source ( e.g., inverter 12[0072], Fig. 1 inverter 12 connects to a power supply, and power is a product of voltage and current, in addition, inverter has a voltage output) and the other one of the first subwinding and the second subwinding of the conductor arrangement comprises a second connector ( e.g., 53-2, Fig. 6)  for electrically connecting to the voltage source( e.g., inverter 12[0072], Fig. 1 inverter 12 connects to a power supply, and power is a product of voltage and current, in addition, inverter has a voltage output) , and wherein the conductor arrangement is configured to conduct a current between the first and second connector ( current flowing [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He to configure one of the first subwinding and the second subwinding of the conductor arrangement to include a first connector for electrically connecting a voltage source and the other one of the first subwinding and the second subwinding of the conductor arrangement comprises a second connector for electrically connecting of the voltage source, and wherein the conductor arrangement is configured to conduct a current between the first and second connector,  as taught by Amano, in order to use the power supply to supply the current to the conductor, so that the conductor can operate as a power transmitter coil to wireless transmit power ( see [0072] of Amano).
In addition, Yun teaches a first connector ( the connector that connects to top of voltage source in 610 Fig. 6) for electrically connecting to a first pole of a voltage source ( top output of voltage source in 610, Fig. 6) and a second connector ( the other connector connects to the bottom output of voltage source in 610, Fig. 6) for electrically connecting to a second pole of the voltage source ( to the bottom output of voltage source in 610, Fig. 6) ( note Fig. 10, Fig. 11 also shows a voltage source connects to the coil with two poles)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He and Amano , to configure a first connector to  electrically connect to a first pole of a voltage source and a second connector to  electrically connect to a second pole of the voltage source,  as taught by Yun, to use two pole of current source to provide the current flow through the coil, and a coil with differential output provides better quality factor than single ended inductor, which improve the power transfer efficiency.
	With regard to claim 16, the combination of He, Amano and Yun teaches all the limitations of claim 15, Amano further teaches wherein the first and second connectors  ( e.g., 53-1, 53-2, Fig. 6) are positioned at a substantially similar height ( see 53-1, 53-2, are similar height, Fig. 6) and/or are positioned such that a distance between the connectors along a lateral axis of the conductor arrangement that extends orthogonally to the longitudinal axis is less than 0.3 meters ( Fig. 6 also shows two connector has no distance in an axis ( top to bottom axis) orthogonal to the longitudinal axis ( left to right axis) ) .

7. Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN106300691B) in view of Woronowicz (US20140318912A1)
With regard to claim 17, He teaches all the limitations of claim 14, but not further comprising an arrangement of one or more magnetically conducting elements, wherein the first and second connector are positioned in or above an area having a locally limited magnetic conductivity.
However, Woronowicz teaches an arrangement of one or more magnetically conducting elements ( e.g., 211, Fig. 9) , wherein the first and second connector are positioned in or above an area having a locally limited magnetic conductivity( see the connection area is not on the 211, examiner labeled Fig. 9 of Woronowicz , therefore they are above an area having locally limited magnetic conductivity) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 , to include an arrangement of one or more magnetically conducting elements, wherein the first and second connector are positioned in or above an area having a locally limited magnetic conductivity,  as taught by Woronowicz, to use the magnetically conducting elements to bundles the magnetic flux and increase the efficiency of power transfer ( [0102] of Woronowicz). Also locating the connector in a position without magnetically conducting ferrite can avoid the electrical noise or interference from the connector to be amplified/ bundled by the magnetically conducting element ferrite and thus degrade the signal through the magnetic conductive material.

    PNG
    media_image3.png
    438
    694
    media_image3.png
    Greyscale

With regard to clam 18, He teaches all the limitations of claim 1, but not further comprising an arrangement of one or more magnetically conducting elements, wherein a position of at least one conductor crossing of the conductor arrangement is located in or above an area having a locally limited magnetic conductivity.
However, Woronowicz teaches comprising an arrangement of one or more magnetically conducting elements ( e.g., 211, Fig. 9) , wherein a position of at least one conductor crossing of the conductor arrangement is located in or above an area having a locally limited magnetic conductivity ( see the crossing area is not on the 211, Fig. 9, therefore they are above an area having locally limited magnetic conductivity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 , to include an arrangement of one or more magnetically conducting elements, configure a position of at least one conductor crossing of the conductor arrangement to be located in or above an area having a locally limited magnetic conductivity,  as taught by Woronowicz, to use the magnetically conducting elements to bundles the magnetic flux and increase the efficiency of power transfer ( [0102] of Woronowicz). Also locating the crossing area in a position with locally limited magnetic conductivity can avoid the electrical noise or interference from the connector to be amplified /bundled by the magnetically conducting element ferrite and thus degrade the signal through the magnetic conductive material.
With regard to claim 19, He teaches all the limitations of claim 1, but not a system for an inductive power transfer, comprising at least two conductor arrangements.
However, Woronowicz teaches a system for an inductive power transfer, comprising at least two conductor arrangements (see Fig. 6, track has several conductor arrangements, T1, T2, T3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, to include at least two conductor arrangements,  as taught by Woronowicz, in order to extend the range of power transmission, while individual control the transmitter only transmit in the session that requires the power, avoid waste of the power and improve the operating efficiency.
With regard to claim 20, He teaches all the limitations of claim 1, He further teaches an operating current is supplied to the conductor arrangement ( alternating current on energy transmitting coil page 1 of translation, last para) but not the method for inductively supplying power to a vehicle.
However, Woronowicz teaches  inductively supplying power to a vehicle (see title)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, to configure to inductively supply power to a vehicle as taught by Woronowicz, in order to satisfy the user’s requirement to use the conductor in a specific field, and improve the user’s experience.
		
  
Response to Argument
8. Applicant’s arguments, filed 8/4/2022, with respect to the rejection(s) of claim(s) 1, 21 and 22 under He have been fully considered and but they are not persuasive.  
Applicant argues that none of He, Kitamura, Amano, Yun or Woronowicz alone or in combination teaches or suggest all of the limitations of the first subwinding, a second subwinding and a third subwinding, as recited in the amended claim 1, and Claims 21 and 22 recites similar limitations and also allowable. 
The Examiner disagrees. With regard to claim 1 and claim 21, the Applicant does not list any specific limitations that the prior art He does not teach. In contrast to Applicant’s argument, He teaches a conductor arrangement for an inductive power transfer ( see title inductive electric energy transmission system), the conductor arrangement comprising: a conductor arranged so as to form at least a first subwinding  ( C1, see examiner labeled Fig. 2b below)and a second subwinding  ( e.g., C2, Fig. 2b) that are arranged next to one another, such that at least one conductor segment of each of the first subwinding and the second subwinding run alongside one another in a first conductor bundle (1st CB  formed by the adjacent pole leg (PL) of C1 and C2, Fig. 2b, three pole legs from C1 and three pole leg from C2) of the conductor arrangement,
wherein, in said first conductor bundle, the first subwinding (e.g. C1, Fig. 2b) and the second subwinding  ( e.g., C2, Fig. 2b)are connected to one another via a first connecting conductor crossing ( crossing of 1st CCS, Fig. 2b)  wherein the first connecting crossing comprises a first connecting conductor segment (1st CCS, Fig. 2b) that crosses at least one further conductor segment ( FCS, Fig. 2b) of the conductor arrangement ( see Fig. 2b, 1st CCS is cross FCS) ,
wherein the first subwinding and the second subwinding each comprise at least one inner and outer conductor segment (see Fig. 2b, C1 includes C1I, C1O, and C2 comprises C2I, C2O), and
wherein the first connecting conductor segment (1st CCS, Fig. 2b) extends between an outer conductor segment of the first subwinding ( C1O, Fig. 2b) and an inner conductor segment of the second subwinding ( C2I, Fig. 2b)  and cross a conductor segment of the second subwinding ( see 1st CCS is cross segment of the C2, Fig. 2b)
wherein the second subwinding (e.g., C2, Fig. 2b) comprises a first internal conductor crossing ( 1st ICC, Fig. 2b) in which two conductor segments of the first subwinding cross each other or two conductor segments of the second subwindings cross each other( 1st ICC two conductor segment of C2 cross each other, Fig. 2b, Note the limitation has been interpreted as  wherein the second subwinding comprises a first internal conductor crossing in which two conductor segments of the second subwinding cross each other based on 112(b) rejection above).
  	 IN addition,  Examiner created Fig. 2b of He while duplicating 1st ccs to generate 2nd ccs, and duplicating the second subwinding to generate third subwinding teaches at least one conductor segment of each of the second subwinding  ( C2, See Examiner created Fig. 2b of He with duplicated 1st CCS to 2nd ccs and duplicate C2 to C3 below)and the third subwinding ( C3, Fig. 2b) run alongside and parallel to one another, and wherein the second conductor bundle comprises pole legs of the second subwinding and the third subwinding that run along sides and parallel to each other  ( see C3_PL2 and C2 PL2 are parallel and run along sides, Fig. 2b) the third subwinding comprises at least one inner conductor segment ( C3I, Fig. 2b) and one outer conductor segment ( C3O, Fig. 2b)
 Wherein , in said second conductor bundle (2nd   CB, Fig. 2b) the second subwinding ( C2, Fig. 2b) and the third subwinding ( C3, Fig. 2b)are connected to one another via a second connecting conductor crossing ( e.g., 2nd CCS, Fig. 2b) , where in the second connecting conductor crossing ( e.g., crossing of 2nd CCS, Fig. 2b) comprises a second connecting conductor segment(e.g. 2nd CCS, Fig. 2b)  that crosses another conductor segment ( e.g., 2nd ccs cross other conductor segment of C3O, Fig. 2b) of the conductor arrangement, 
Wherein the second subwinding is arranged next to the third subwinding comprises a second internal conductor ( e.g., 2nd ICC, Fig. 2b) crossing in which two conductor segment of the third subwinding cross each other ( 2nd ICC has C3I cross C3O, Fig. 2b)
Wherein the second connecting conductor segment comprises an inner conductor segment ( C3I, Fig. 2b) of the third subwinding ( C3, Fig. 2b) that becomes an outer conductor segment ( C2O, Fig. 2b) of the second subwinding ( e.g., C2, Fig. 2b) based on  the second internal conductor crossing ( e.g., 2nd ICC, Fig. 2b)  and the outer conductor segment ( e.g., C2O, Fig. 2b) of the second subwinding ( C2, Fig. 2b) connects to an inner conductor segment ( C3I, Fig. 2b) of the third subwinding  ( C3, Fig. 2b) and cross at least one conductor segment of the third subwinding C3I cross the C3O, Fig. 2b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, to duplicate the 1st CCS to 2nd CCS and duplicate the second subwinding to generate the third subwinding so that the second subwinding  is arranged next to the third subwinding comprises a second internal conductor crossing in which two conductor segment of the third subwinding cross each other Wherein the second connecting conductor segment  comprises an inner segment of the third subwinding that becomes an outer conductor segment of the second subwinding  based on  the second internal conductor crossing and the outer conductor segment of the second subwinding connects to an inner conductor segment of the third subwinding and cross at least one conductor segment of the third subwinding,  because it is known in the art to use more than one coil for power transmitting in order to increase the power transfer and  extend the wireless power transfer coverage range. A person of ordinary skill in the art would have been able to make mere duplication C2 to C3 and the connection and the outcome would have been predicable to the same person. Mainly duplicate the transmitting coil to achieve predictable results such as increase the power transfer and extend the power transfer range.   Further, absent any criticality, the duplicate of the connecting conductor segment and subwinding is only obvious modification of He since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more subwindings, the more power transfer coverage and amount provides but the functionality of the circuit does not change.
Furthermore, independent claim 22 does not recites the limitations related to  a first subwinding, a second subwinding and a third subwinding.  Instead claim 22 only recites the connection between the first subwindings and the second subwindings and rejected by He in this office action as well.
Since the Applicant's argument with respect to claims 1, 21-22 are not persuasive, the rejection of claims depending from claim 1 are therefore maintained.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EKBÄCK (US20200148067A1) teaches  the device comprises a coil formed by at least a first conductor wire forming a first sub coil with a plurality of windings and a second conductor wire forming a second sub coil with a plurality of windings.
Yuasa (US20190006884A1) teaches bout the first coil and the second coil are configured such that a first current direction and a second current direction are opposite to each other. 
Samuelesson (US 20160204618 A1) teaches about the apparatus comprises a holder configured to hold the first coil and the second coil in a predetermined winding pattern. Each of the first and second winding paths comprise a plurality of successive winding groups. In each of the plurality of successive winding groups, at least a portion of each winding of consecutive windings is disposed on top of an immediately previous winding on the holder for a predetermined number of windings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836